Exhibit SHARE PURCHASE AGREEMENT by and among COX DISTRIBUTING, INC. a Nevada Corporation and ARMCO & METAWISE (H.K.) LIMITED a Hong Kong Limited Liability Company; and the Shareholder of ARMCO & METAWISE (H.K.) LIMITED Dated as of June27, 2008 TABLE OF CONTENTS PAGE ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ARMCO 1 Section 1.01 Incorporation 1 Section 1.02 Authorized Shares 2 Section 1.03 Subsidiaries and Predecessor Corporations 2 Section 1.04 Financial Statements 2 Section 1.05 Information 3 Section 1.06 Options or Warrants 3 Section 1.07 Absence of Certain Changes or Events 3 Section 1.08 Litigation and Proceedings 4 Section 1.09 Contracts 4 Section 1.10 No Conflict With Other Instruments 4 Section 1.11 Compliance With Laws and Regulations 5 Section 1.12 Approval of Agreement 5 Section 1.13 ARMCO Schedules 5 Section 1.14 Valid Obligation 5 ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF COX 6 Section 2.01 Organization 6 Section 2.02 Capitalization 6 Section 2.03 Subsidiaries and Predecessor Corporations Section 2.04 Financial Statements 6 Section 2.05 Information 7 Section 2.06 Options or Warrants 8 Section 2.07 Absence of Certain Changes or Events 8 Section 2.08 Litigation and Proceedings 9 Section 2.09 Contracts 9 Section 2.10 No Conflict With Other Instruments 10 Section 2.11 Compliance With Laws and Regulations 10 Section 2.12 Approval of Agreement 10 Section 2.13 Material Transactions or Affiliations 10 Section 2.14 Cox Schedules 10 Section 2.15 Bank Accounts; Power of Attorney 11 Section 2.16 Valid Obligation 11 Section 2.17 SEC Filings 11 Section 2.18 Over-the-Counter Bulletin Board Quotation 12 Section 2.19 Exchange Act Compliance 12 ARTICLE III PLAN OF EXCHANGE 13 Section 3.01 The Exchange 14 Section 3.02 Cancellation of Certain Shares of Cox Common Stock 14 Section 3.03 Closing 14 Section 3.04 Closing Events 14 Section 3.05 Termination 14 i ARTICLE IV SPECIAL COVENANTS 14 Section 4.01 Access to Properties and Records 14 Section 4.02 Delivery of Books and Records 15 Section 4.03 Third Party Consents and Certificates 15 Section 4.04 Cox Shareholders Approval 15 Section 4.05 Designation of Directors and Officer 15 Section 4.06 Actions Prior to Closing 15 Section 4.07 Indemnification 16 Section 4.08 The Acquisition of Cox Common Stock Section 4.09 Sales of Securities Under Rule 144, If Applicable 17 Section 4.10 Payment of Liabilities 18 Section 4.11 Assistance with Post-Closing SEC Reports and Inquiries 18 ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF COX 18 Section 5.01 Accuracy of Representations and Performance of Covenants 18 Section 5.02 Officer's Certificate 18 Section 5.03 Good Standing 18 Section 5.04 Approval by ARMCO Shareholder 19 Section 5.05 No Governmental Prohibition 19 Section 5.06 Consents 19 Section 5.07 Other Items 19 ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF ARMCO AND THE ARMCO SHAREHOLDERS 19 Section 6.01 Accuracy of Representations and Performance of Covenants 19 Section 6.02 Officer's Certificate 19 Section 6.03 Good Standing 20 Section 6.04 No Governmental Prohibition 20 Section 6.05 Approval by Cox Shareholders 20 Section 6.06 Consents 20 Section 6.07 Shareholder Report 20 Section 6.08 Other Items 20 ARTICLE VII MISCELLANEOUS 20 Section 7.01 Brokers 20 Section 7.02 Governing Law 21 Section 7.03 Notices 21 Section 7.05 Confidentiality 22 Section 7.06 Public Announcements and Filings 22 Section 7.07 Schedules; Knowledge 22 Section 7.08 Third Party Beneficiaries 22 Section 7.10 Entire Agreement 22 Section 7.11 Survival; Termination 23 Section 7.12 Counterparts 23 Section 7.13 Amendment or Waiver 23 Section 7.14 Best Efforts 23 ii Exhibits A.Purchase Money Promissory Note iii STOCK PURCHASEAGREEMENT THIS STOCK PURCHASEAGREEMENT (hereinafter referred to as this “Agreement”) is entered into as of this 27thday of June 2008, by and between COX DISTRIBUTING, INC., a Nevada corporation (hereinafter referred to as “COX”), with offices at 105 Pearl, Cokeville, Wyoming 83114 and ARMCO & METAWISE (H.K.) LIMITED, a Hong Kong limited liability company (hereinafter referred to as “ARMCO”) and Feng Gao (the “ARMCO Shareholder”), upon the following premises: Premises WHEREAS, COX is a publicly held corporation organized under the laws of the State of Nevada; WHEREAS, ARMCO is a privately-held company organized under the laws of Hong Kong and owns 100% of the authorized capital interests in ARMET (LIANYUANGANG) SCRAPS CO., LTD., a company organized under the laws of the Peoples Republic of China, and HENAN ARMCO & METAWISE TRADING CO., LTD., a company organized under the laws of the Peoples Republic of China (“WOFE”); WHEREAS, COX agrees to acquire 100% of the issued and outstanding shares of ARMCO from the ARMCO Shareholder for a purchase price of $6,890,000.00.On the Closing Date, ARMCO will become a wholly-owned subsidiary of COX. Agreement NOW THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived herefrom, and intending to be legally bound hereby, it is hereby agreed as follows: ARTICLE
